UNITED STATES SEC FILE NUMBER 001-35285 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 CUSIP NUMBER FORM 12b-25 NOTIFICATION OF LATE FILING (Check one): ☑ Form 10-K ☐Form 20-F ☐Form 11 -K ☐Form 10-Q ☐Form 10-D ☐Form N-SAR ☐Form N-CSR For Period Ended: June 30, 2013 ☐Transition Report on Form 10-K ☐Transition Report on Form 20-F ☐Transition Report on Form 11-K ☐Transition Report on Form 10-Q ☐Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION Biota Pharmaceuticals, Inc. Full Name of Registrant Not Applicable Former Name if Applicable 2500 Northwinds Parkway, Suite 100 Address of Principal Executive Office (Street and Number) Alpharetta, GA 30009 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense ☑ (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q,10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. Biota Pharmaceuticals, Inc. (the “Registrant”) is unable to file its annual report on Form 10-K for the year ended June 30, 2013 (the “Annual Report”) by the prescribed due date without unreasonable effort and expense. Because the Annual Report is the Registrant’s first annual report on Form 10-K following completion of the Registrant’s reverse merger transaction on November 8, 2012, a dditional time is requiredto prepare the Registrant’s financial statements and notes thereto to be included in the Annual Report. The Registrant is continuing to work diligently on the completion of the Annual Report and anticipates filing the Annual Report on or before the 15th calendar day followingthe prescribed due date for the Annual Report. (Attach extra Sheets if Needed) PART IV — OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Russell H. Plumb 221-3351 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed ? If answer is no, identify report(s). Yes ☑
